UNPUBLISHED ORDER
                            Not to be cited per Circuit Rule 53




            United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                 Submitted July 21, 2005
                                  Decided July 27, 2005

                                         Before

                      Hon. JOEL M. FLAUM, Chief Judge

                      Hon. MICHAEL S. KANNE, Circuit Judge

                      Hon. TERENCE T. EVANS, Circuit Judge


No. 04-2198

United States of America,                         Appeal from the United States
      Plaintiff-Appellee,                         District Court for the Western
                                                  District of Wisconsin.
      v.
                                                  No. 03 CR 097
John W. Sanders,
      Defendant-Appellant.                        Barbara B. Crabb, Chief Judge.


                                         ORDER

        On May 31, 2005, we issued an order affirming John Sanders’s conviction for
possessing pseudoephedrine knowing that it would be used to manufacture
methamphetamine in violation of 21 U.S.C. § 841(c)(2), and with possessing equipment,
chemicals, and materials which may be used to manufacture methamphetamine in violation
of 21 U.S.C. § 843(a)(6). We also ordered a limited remand of his sentence to allow the
district court to determine whether it would have imposed the same sentence had it known
that the sentencing guidelines were merely advisory. See United States v. Paladino, 401
F.3d 471 (7th Cir. 2005).
No. 04-2198                                                                            Page 2


       The district court replied to our inquiry by stating that even treating the guidelines
as advisory, it would impose the same sentence. Neither party argues that the guideline
range was computed incorrectly. Sanders’s base offense level was 34 and two levels were
added because he was an organizer or supervisor. With a criminal history category of IV,
the guideline range was 262-327 months. The court sentenced Sanders to 262 months’
imprisonment.

       This court has found that “any sentence that is properly calculated under the
Guidelines is entitled to a rebuttable presumption of reasonableness.” United States v.
Mykytiuk, No. 04-1196, 2005 WL 1592956, at *1 (7th Cir. July 7, 2005). “The defendant
can rebut this presumption only by demonstrating that his or her sentence is unreasonable
when measured against the factors set forth” in 18 U.S.C. § 3553(a). Id. at *2.

       Sanders argues that his sentence cannot possibly be reasonable because he is only 20
years old. He also cites 28 U.S.C. § 991(b)(1)(B) and contends that his sentence is not fair
and does not “avoid[] unwarranted sentencing disparities among defendants with similar
records who have been found guilty of similar criminal conduct[.]”

       Judge Crabb properly considered the § 3553(a) factors and found: “Although the
sentence is a harsh one, I am not persuaded that any shorter one will accomplish the
purposes of protecting the community and reflecting the seriousness of defendant’s long term
involvement in drug trafficking, the large quantities of pseudoephedrine and other precursor
chemicals and equipment in his possession and his supervision of two other individuals.”
She further noted that Sanders has been “undeterred by his previous run-ins with the
criminal justice system[.]”

       “Judges need not rehearse on the record all of the considerations that 18 U.S.C. §
3553(a) lists; it is enough to calculate the range accurately and explain why (if the sentence
lies outside it) this defendant deserves more or less.” United States v. George, 403 F.3d
470, 472-73 (7th Cir. 2005). Sanders has not presented evidence sufficient to rebut the
presumption that his sentence, which was within the properly calculated guideline range,
was reasonable when imposed. Therefore, Sanders “cannot meet the third plain error
element; namely, that the changes wrought by Booker “affect[ed his] substantial rights.”
Mykytiuk, 2005 WL 1592956, at *2.

      We AFFIRM Sanders’s sentence.